Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 9 December 1824
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                        My dear friend
                        
                            Washington
                            december 9th 24
                        
                    The Happy days I Have past at Monticello Are over; But they Have Left on My Heart an impression Never to Be efaced; I Rejoice at the Visit You are Going to Receive, not only Because it will Be pleasing to You, But on Account of the General Good it May produce; You will, No doubt, talk with Mr Webster of Your ideas to facilitate the Emigration of Coloured people, and, Connected with it, their enfranchisement, of His own wishes, expressed in Congress last year,  With Respect to the  Greeks; the Appropriation of Money, which He Had proposed, in Case it was thought fit to send Agents to that Republican Confederacy, Has Nothing Contrary to the system and precedent of American policy; I Have seen with pleasure the insistance of the president’s Message on the Maintenance of Republican Confederate Constitutions in South America as from a late Conversation with the Brazilian Minister I Could, entre nous sois dis, trace a settled plan and Great Hopes to saddle this Hemisphere With the two principles of Monarchy and Aristocracy, so far as Respects the New Emancipated States.Mr ticknor Carries to You the flourens’s Work, a Small book Respecting the Jesuits, and the prospectus of the New french encyclopedia; I Am very Happy to Hear Your professors are Arrived or daily Arrived. You will  know the New Marks of kindness with Which I am Honored; as to the other object which of course I must Remain stranger to, I Have Reasons to Believe it will Be a Matter of previous Conferences.present My Affectionate Respects to Mrs Randolph, the Ladies, and Assure them, as well as the Gentlemen of the Cordial Affection that Binds me to them. There is a subject very delicate to be Mentioned; Yet, if what is told me Be true, I cannot Refrain from telling to You if Not Yet to His, that for Her, and With You I Most paternally feel on the supposed occasion Adieu, My dear friend, I am as I Have long been and shall be to my last BreathYour Most Affectionate friend
                         Lafayette
                    The Members from North and South Carolina, and at the Head of them the excellent Mr Braton Have not only Assented to, but Advised My postponing the Southern Visit to the Oppening of the Spring, When I may Go from Georgia to Neworleans and Up the River to the Western States. George and le ballew desire their Most Grateful Respects.